Case: 1:09-cr-00506-JRA Doc #: 288-2 Filed: 07/29/19 1 of bib Ider 2.
Page | of 5

Total Monthly Income vs. Monthly Expenses of: May 28, 2019

Thomas J. Greco, Jr. & Carmela Greco.

Thomas J. Greco, Jr, does not own a Home, Car, or Personal Property. Nor does he have any funds or
monies in a Savings Account. Thomas does have a Checking Account where his Disability Pension Monies
are deposited and bills are paid. Thomas’s Home was taken by Forfeiture and all his Families Savings
and Retirement was spent on Attorney Fee’s. See Sentencing Memorandum testimony of Attorney
Kelleher,

Present Monthly Income as of May 28, 2019 to January 1, 2020.

$3,190.17 OPERS Disability Pension Amount received Monthly, After Taxes and 25% taken by
Government — Until 1/1/20

+$187.02 Lutheran Medical Pension Amount received Monthly.

=$3,377.19 Total Monies received Monthly from OPERS and CCHS Retirement. This is as of 5/28/19. This
is with Taxes taken and Government Taking 25%.

Mr. Greco’s Disability Pension Ends on January 1.2020. Pension Amount and
Future Income as of January 1, 2020 Will Be:

Mr. Greco includes documentation from OPERS dated 10/22/18 and also 1/28/19. Greco’s Disability
Pension will terminate and end on 1/1/20 or in 7 months. Greco’s Disability Pension will end and his
“new pension” will begin. Greco’s total monthly pension will go from $4,372.67 includes 25% to
Government to a total monthly pension of $2,996.13 you must then deduct for taxes of $224.70 or 7-
1/2%, Greco’s monthly monies receivable will then be $2,958.45.

Government from 2012 to 2018 Takes Greco’s Income Tax Return Funds.
$2,996.13 Total Monthly Pension. This is before Taxes and No Monies to Government.
-$224.70 or 7-1/2% are taken from the $2,996.13 for Taxes,

=$2,771.43 OPERS Disability Pension is removed and Greco’s New Pension begins. This will be the
Monthly Pension after Taxes.

+$187.02 per month. Add Greco’s Cleveland Clinic Pension.
=$2,958.45 Greco’s monthly Income with taxes taken but no Monies to the Government.

Present Expenses Monthly:
. Utilities:
1.) Electric- $62.06 month. 1/22/19 billing.

2.) Gas- $93.45 month. Took $114.87 1/07/19 billing, $108.03 2/5/19 billing and $57.45 5/06/19 billing
divided by 3 = $93.45.

3.) Water/Sewer-$51.05 month. $102.10 3/15/19 billing every two months or $51.05 month.
Case: 1:09-cr-00506-JRA Doc #: 288-2 Filed: 07/29/19 2 of 5. PagelD #: 6095

4.) Cable/Computer- includes Land Line Phone for Home Confinement requirement. $139.11 month.
Billing from 3/21/19 billing.

5). Rubbish Removal- $98.30 2/19/19 billing every three months or $32.77 month

6.) Carmela’s Cell Phone initial cost of $45.59 and a monthly cost of $21.50 with surcharges of $5.38
total $26.88 month.

7.) Thomas Cell Phone is $37.63 month. See 2/10/19 billing.
$442.95 Total Monthly Utilities Expenses.

il. Home Expenses:

8.) Home Association Fee- $330.00 year or $27.50 month. Paid 1/1/19.

9.) Home Insurance- Homeowners Insurance is $620.62 per year or $51.72 month. Paid 9/28/18.
10.) Property Taxes- $3,641.44 year or $303.46 month.

11.) Home Upkeep and Minor Regular Maintenance- Also like any other home monies are needed for
upkeep. Items such as maintenance and or preventative maintenance items need to be completed.
Some of those items are furnace maintenance, light bulbs, lawn fertilizer, weed killer, seal the exterior
fence, batteries for smoke detectors, garage door maintenance, cleaning of gutters, gas for mower,
weed trimmer, leaf blower, snow blower, also repair parts for those items, washing of exterior vinyl
siding, landscaping concrete repairs, repairs to broken exterior sprinkler system, painting of exterior
storage unit, etc. A monthly amount of funds needed would be $3,000 year or $250.00 month.

12.) Home Major Maintenance-Home was a “Reposed” Purchase. Unexpected Expense to Replace Hot
Water Tank occurred on 4/2/19 $1,183.00. Furnaces, Roof are both fifteen (15) years old. These will
soon have to be replaced. A monthly amount of funds needed would be $3,000 year or $250.00 month.

$882.68 Total Monthly Home Expenses.

lil. Vehicles Maintenance and Cost to Operate:

13.) Carmela Car Insurance- The cost of insurance for the 2003 Toyota Matrix is $322.72 for six (6)
months or a year cost of $645.44. This equals $53.79 month.

14.) Carmela’s Car Maintenance- an expense for vehicle maintenance i.e.: oil change, wipers, tires,
washing, etc. for one vehicle is $100.00 month.

15.) Carmela’ Car Gas- The expense of gasoline “see documentation Average Cost of Gas per Month
dated 2/14/19” for one vehicle is $153.26 month.

16.) Carmela’s Car License Plates and Driver License Renewal- $98.25 for License Plates 1 car and $23.00
for Driver License every five (5) years. $8.58 month.

17.) Carmela’s Car is 17 years old and soon to be replaced. To replace Carmela’s Toyota Matrix “see
Documentation” Lease of $279.00 month or a purchase of $21,813.00. Carmela Greco’s car needs to be
replaced. This vehicle has not been leased.
Case: 1:09-cr-00506-JRA Doc #: 288-2 Filed: 07/29/19 3 of 5. PagelD #: 6096

18.) Carmela’s New Leased Car Insurance would be $860.34 a year or $71.70 month. Car has not been
leased yet. Carmela is already paying $53.79 month. The new insurance is $71.70. The only add would
be the difference of the two, this is $17.91 month increase for insurance.

19.) Thomas Car Purchase- “See documentation” Thomas does not have a vehicle. “As Attorney Kelleher
stated Greco had to sell his car in 2010.” A Lease would be $319.00 month or a purchase of $24,624.00.
Thomas Greco needs a car, insurance, gasoline, maintenance or repairs. This vehicle has not been
leased.

20.) Thomas Leased Car insurance is $782.62 or $65.22 month. Car has not been leased yet. See Court
testimony Greco sold car in 2010 to pay billings.

21.) Thomas Car Maintenance- an expense for vehicle maintenance i.e.: oil change, wipers, tires,
washing etc. for one vehicle is $100.00 month.

22.) Thomas Car Gas- The expense of gasoline “see documentation Average Cost of Gas per Month
dated 2/14/19” for one vehicle is $153.26 per month.

23.) Thomas’s Car License Plates and Driver License Renewal- $98.25 for License Plates 1 car and $23.00
for Driver License every five (5) years. $8.58 month.

$1,258.60 Total Monthly Expense for Carmela and Thomas’s Vehicle.

IV. Medical Expenses:
Carmela’s Medical Expenses.

24.) Carmela Anthem Medical Insurance $557.81 month. Carmela will go on to Medicare on 9/17/19.
There is a chance she will not qualify because lack of credits per Social Security. If she does not qualify
that will be an additional expense. Also she will have to purchase supplemental insurance to cover the
20% not covered.

25.) Carmela’s deductable or out of Pocket Expense is $5,500.00. Cost is Co-Pay for additional expenses.
Medical Co-Pay i.e. To Doctor Office is not covered. The 2017 Out of Pocket Expense for Carmela’s
Medical was $2,919.01. The 2018 Carmela out of Pocket Expense for Medical is $5,827.46 is to be paid in
2019. Need to Budget an Amount of $5,500 yearly or $458.33 month for Carmela’s Deductable/Co-Pay
out of Pocket Expense.

26.) Carmela Prescriptions paid out of pocket. Cost $20.00 month.

27.) Carmela Dental See “Dental 201” Carmela Greco’s cost is $754.35 per year or $62.87 month.
Additional Carmela will be needing dentures cost is between $2,500 and $3,000 this is a onetime cost.
This cost is not included in total.

28.) Carmela Vision in need of an eye exam and eye glass replacement. $357.00-$450.00 or $37.50
month.

29.) Thomas Medical Insurance- On 12/27/18 Greco applied for Medicaid and was denied. This is Case
Number: 7124507. Anthem Medical would not insure Thomas Greco. The following is a copy of FC!
Morgantown’s “Health Services” report for Thomas Greco completed on 1/8/2018. Also included are
physical and medical issues i.e.: Prediabetes, prostate, respiratory issues that need to be addressed
which will relate to future expenses. Thomas Greco’s Cardinal Choice Medical cost is $609.74 month.
Includes $5,500 Deductable. Does not include additional Co-Pay Expenses. Such as items not covered
Case: 1:09-cr-00506-JRA Doc #: 288-2 Filed: 07/29/19 4 of 5. PagelD #: 6097

and have to be paid per the deductable. This has not been purchased. On 12/22/19 Thomas will go on
Medicare but will have an expense of the supplemental insurance due to Medicare only covering 80%.

30.) Thomas Deductable, Out of Pocket Expense, Co-Pay is $5,500.00. Doctor Office Visits are not
covered. Need to Budget an Amount of $5,500 yearly or $458.33 month for Thomas’s Deductable/Co-
Pay out of Pocket Expense. Note Thomas Medical Conditions are more severe than Carmela’s.

31.) Thomas Prescriptions Prescription: Thomas Greco takes medications estimated cost $110.00
month. See Thomas FC! Morgantown Medications.

32.) Thomas Dental cost is $1,076.00 per year or $89.66 month. Thomas will need two (2) implants each
at a cost of $1,500 to $2,500 each.

33.) Thomas Vision in need of an eye exam and eye glass replacement. $357.00-$450.00 or $37.50
month.

$2,441.74 Total Monthly Medical Expenses of Carmela.

V. Other Expenses:

34.) Food- The average cost per month for a “Family of Two” is “seeing documentation. A “Moderate
plan” of expenses is $587.70 month. See “Average Grocery Bill for 2” Dated 2/14/19. Grocery cost of
$587.70 times 12 equals $7,052.40 a year.

35.) Household Supplies. Toiletries, Laundry Detergent, Dishwasher Detergent, Soap, Cleaning Supplies,
Shaving Cream, Makeup, Shoe Polish, Rubbish Bags, Tools etc. $180.00 month.

36.) Gifts at Holidays for Children and Grand Children- $195.00 month.
37.) Tax Preparation Fee- $150.00 year or $12.50 month.
38.) Bank Security Fee-Cost is $108.00 year or $9.00 month.

39.) Postage- All Utility Bills are Mailed- | mail 163 checks for bills times $0.50 equals $81.50 year or
$6.80 month.

40.) Clothing Carmela - Shoe’s, slipper’s, shirts, skirts, pants, socks, underwear, coats and other needed
items- $200.00 month.

41.) Clothing Thomas - Shoe’s, slippers, shirts, pants, socks, underwear, coats and other needed items-
$200.00 month.

42.) Church Contributions. | go to Church every Sunday- $100.00 month.
43.) Recreation-Vacations- $100.00 month.

44.) Dry Cleaners- $15.00 month.

45.) Pacer Fee for Legal Documents. $25.00 month.

46.) Thomas Life Insurance Policy- Neither Thomas nor Carmela has any life insurance. A cost for a Life
Insurance Policy of $25,000 for Thomas only is $201.67 month. Thomas Greco would like to purchase
needed Life Insurance. This has not been purchased.

47.) Other miscellaneous Expenses. Order Checks 3/23/19 $11.99, Cell phone 3/12/19 $45.59, my
Mom’s hair done $40.00, etc. Amount $200 month.
Case: 1:09-cr-00506-JRA Doc #: 288-2 Filed: 07/29/19 5 of 5. PagelD #: 6098

$2,032.67 Total Monthly of Other Expenses.
$7,058.56 Item’s 1-5. Grand Total Monthly Expenses vs. Total Monthly Income $3,377.19. On January

1, 2020 this amount will be reduced to $2,958.45.

The above amount of $7,058.56 does not include any monies for Purchase of Personal Property, Long
Term Care Insurance, Home Major Repairs, Attorney Fees, Emergency Fund, and Funeral Expenses.

The following items need to be purchased and are “Not included “in the above
financial listings.

48.) Purchase of Personal Property and Appliance Replacement i.e.; Dishwasher, Freezer, Bedroom Set,
Barbecuer, and other items —See Court testimony of Kelleher “As Attorney stated we sold most of our
furniture.” Cost of Purchase items $8,500.00.

49.) Long Term Care Insurance. New York Life Cost for age 55 is $1350.00-$2,000.00 or $333.33 month
per person.

50.) Home Major Repairs- Carmela Greco purchased a reposed home. Per the Castle Inspection, specific
needed major repairs need to be completed this cost is a onetime repair expense of $6,650.00.

52.) Attorney Expenses- “2019” See all included documentation. The estimated amount of monies
needed for Outside Attorneys Fee’s for 2019 is a cost of 117 hours @ $300.00 per hour total $35,000.00.

53.) The Emergency Fund should cover items like needed Roof Replacement etc, Major Out of Pocket
Expenses Not Covered by Monthly Budget. How do you put aside for possible future expenses such as:
Landscaping, Roof Replacement, possible needed Surgeries, Vacation to see out of town family, Home
Carpet replacement, Snow blower and or Lawnmower Replacement, Replace a Cell Phone, Home
Renovations. Monies put aside for Emergency Funding should be $50,000. Emergency Fund should be 12
Months of Expenses Put Aside Amount/Unforeseen Expenses i.e. Carmela Medical Surgery Cost in 2018
of $5,827.46. -Amount $50,000.

54.) Thomas & Carmela’s Funeral Expenses-“See included documentation.” Funeral costs average is
$8,185.00 each or $16,370.00 this does not include burial site. Greco also has received a cost from Holy
Cross Cemetery for resting place in a mausoleum. This cost for both Thomas and Carmela would cost
$16,370.00 for “Funeral” and $26,322.00 for Gravesite this is from my father’s Gravesite cost “see
document” Amount $42,692.00.

Also noted that Mr. Greco’s spouse Carmela Greco has not worked and received income since May 21,
1978. Ms. Greco attends to Mr. Greco’s mother and her grandchildren.

Also see “Additional Documentation by Attorney Loretta Coyne” dated 4/24/19. Carmela’s monies
received from her parents is not subjected to Thomas J. Greco, Jr. Restitution Issue’s.
